Citation Nr: 0932287	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a respiratory 
disorder claimed as shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge at a Central Office hearing held in June 2006.  At this 
hearing, he appears to have raised a claim for service 
connection for an esophageal disorder and this matter was 
referred to the RO for further adjudication by the Board in 
November 2006.  Adjudication of this matter remains pending 
according to a September 2008 deferred rating.

The Board in November 2006 reopened claims for service 
connection for residuals of a head injury and headaches, and 
these issues as well as an appeal of entitlement to service 
connection for a breathing disorder and a back disorder were 
remanded for further development.  Such has been completed 
and this matter is returned to the Board for further 
consideration. 

The appeal of entitlement to service connection for a 
breathing disorder is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Any injuries to the head and back sustained in an 
inservice fall were acute and transitory and resolved without 
residuals.  

2.  Competent medical and lay evidence reveals no evidence 
that the Veteran has any current residuals of a head injury.

3.  There is no competent medical evidence showing the 
Veteran's current headache disorder is related to service, to 
include as due to an organic disease of the nervous system 
being manifested to a compensable degree within one year 
following the Veteran's discharge from service.

4.  There is no competent medical evidence showing the 
Veteran's back disorder is related to service, to include as 
due to arthritis being manifested to a compensable degree 
within one year following the Veteran's discharge from 
service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  A headache disorder was neither incurred in nor 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

3.  A back disorder was neither incurred in nor aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in September 2003 and a duty to assist 
letter was sent in October 2003 prior to the March 2004 
denial of this claim.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, and of 
his and VA's respective duties.  The duty to assist letter, 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Additional notice was sent in December 2003, March 2007 and 
September 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination for 
the claimed disorders was conducted in July 2008, and 
included review of the claims folder and examination of the 
Veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied for the enumerated 
disorders from issues 1 through 3, the failure to send such a 
letter is harmless error.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2008) (harmless error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis or 
organic diseases of the nervous system when they are 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran claims he is entitled to service connection for 
residuals of a head injury, headaches and a back disorder 
stemming from a fall off a ladder while in the service.

Service treatment records include multiple physical 
examinations including an April 1963 enlistment examination 
which did show a 1/4 inch scar over the right forehead.  
However the examination of his head/face/neck was otherwise 
normal, and his spine and other musculoskeletal examination 
was also normal.  The accompanying report of medical history 
was negative for complaints of frequent or severe headaches, 
other possible head injury residuals or of musculoskeletal 
complaints regarding the back.  These findings, limited to a 
1/4 inch scar over the left forehead and history was also 
shown in a subsequent examination of August 1964, with the 
report of medical history unchanged from April 1963.

The service treatment records included a record showing the 
Veteran having been treated in February 1966 for a laceration 
above the right eye requiring 6 sutures. The sutures were 
removed a few days later.  The October 1966 separation 
examination indicated that the scar was the same size as on 
the entrance examination, but a subsequent "Affiliation" 
examination dated in January 1968 reflected that the scar 
over the right eye was 1 and 1/2 inches long.  This October 
1968 examination also revealed additional scars of 1 and 1/2 
inches on the right cheek and left eyebrow.  The accompanying 
report of medical history from October 1968 was unchanged 
from the histories given in April 1963 and August 1964.  

Additional service treatment records include a January 1973 
reenlistment examination, which revealed the head, face, neck 
and back were all normal, and no notation was made of scars.  
The report of medical history revealed him to deny a history 
of head injury, frequent or severe headaches, dizziness or 
fainting spells or other potential neurological or 
psychological manifestations of head injury.  He also denied 
any history of recurrent back pain, arthritis/rheumatism or 
bone, joint or other deformity.  However in a July 1974 
annual examination there was noted a 1 inch scar on the right 
face on the cheek and a 2 inch scar on the left eyebrow.  
Otherwise, his head, face and neck were normal and his spine, 
other musculoskeletal were normal.  The July 1974 report of 
medical history is noted to give a history in the doctor's 
notes of having been hit in the forehead in 1965, but without 
loss of consciousness.  He had occasional recurrent headaches 
"when I think too hard" and not considered disabling.  He 
also was noted to have a history of 4 months ago having mild 
low back pain and dark, foul smelling urine treated with 
antibiotics and with no recurrence.  The Veteran is noted to 
check "yes" for a history of head injury and frequent, 
severe headaches.  He checked "no" for recurrent back pain 
or other musculoskeletal problems possibly related to the 
back and for any other possible residuals of head injury 
other than headaches.  A November 1976 reafilliation 
examination showed a 3/4 inch scar of the left eyebrow and a 3/4 
inch scar of the right cheek.  Otherwise the examination of 
the head, face, neck and back were completely normal.  The 
accompanying report of medical history revealed the Veteran 
to now check "No" to having a history of head injury or of 
frequent, severe headaches.  He also denied having recurrent 
back pain, arthritis/rheumatism/bursitis.  He reported that 
he was in good health and was taking no drugs.   

A November 1988 private record did document symptoms of nasal 
congestion and headache which was diagnosed as a sinus 
headache.  Otherwise the records through the 1990's addressed 
other medical problems and were negative for headache or back 
problems with the exception of the chiropractic records 
treating back problems as described below.   

The post-service records do reflect that the Veteran was seen 
throughout 1990 to receive chiropractic treatment for low 
back pain, along with limited motion.  He also received 
chiropractic treatment again from March 2000 through August 
2001 for low back pain.  Among the private records around 
this period of time was an undated private record documenting 
back treatment for lumbar pain and spasm and giving a history 
of thoracolumbar pain after falling off a ladder.  The date 
of this incident was not given.  

Private records reflect that in January 2002 the Veteran was 
seen for complaints of back pain and continued to have it.  
Magnetic resonance imaging (MRI) done in July 2001 showed a 
Grade I spondylolisthesis at L5-S1.  The Veteran complained 
of pain with right leg radiculopathy with no other associated 
neurological symptoms, with findings shown to be positive 
straight leg raise at 30 degrees.  The assessment was low 
back pain which was a continuing problem.  In February 2002, 
an office note indicated the Veteran had a history of being 
bothered by back pain for some time but had recently 
developed more severe right leg pain.  The past medical 
history included no significant history regarding the back.  
Examination revealed mild lumbar pain on forward and backward 
bending.  The January 2002 MRI was noted to show mild disc 
degeneration at L3-4, L5-S1 and old fracture deformity of T12 
and L1 with deformity of the superior endplates.  Also a 
large intraspinal synovial cyst was noted on the right of L5-
S1 with compression of the thecal sac at the takeoff of the 
right S1 nerve root.  The assessment was multi level 
degeneration of the lumbar spine, intraspinal synovial cyst 
on the right L5-S1 facet joint.  This was compressing the 
takeoff of the right S1 nerve root and was most likely the 
cause of the right leg pain.  Later in February 2002 the 
Veteran underwent laminectomy, partial fascectomy and 
excision of the synovial cyst at L5-S1 right, to decompress 
S1 root.  The history included being bothered by back pain 
for some time but in the past months having developed severe 
right leg pain with MRI showing a large synovial cyst 
compressing the S1 root.  

VA treatment records from 2003 to 2005 generally address 
other medical problems.  An August 2003 record addressing 
diabetes and blood pressure included a review of systems with 
the following pertinent findings.  He was negative for 
problems such as blurred or double vision, halos or other 
visual disturbances.  He had no hearing difficulties or 
tinnitus complaints, there were no difficulties smelling.  He 
had a smooth and coordinated gait.  Neurologically he had no 
numbness, weakness, tingling, dizzy spells, fainting spells, 
difficulty balancing, headaches or speech problems.  There 
were also no psychiatric disturbances reported.  This report 
appears to be negative for any possible head injury residuals 
or back complaints.  In June 2004, when being seen for an 
ongoing right shoulder problem he was noted to be doing 
generally well, but back pain persisted.  The records from 
June 2004 to July 2004 also revealed him to have an iron 
deficiency problem, with a June 2004 note addressing the iron 
counts which were improving, noted that dizziness was not 
that bad of an issue.  The problem lists from this time 
period included back pain, but was silent for headache or 
head injury residuals.  A December 2004 follow-up for 
diabetes did report a history of a fall on his back in the 
Navy, with surgery on his back done in February 2002.

The Veteran's testimony in June 2006, described in detail the 
incident that he said caused his head injury.  He testified 
that the incident took place in February 1966, when he fell 
and struck his head aboard ship while he was on a ladder 
cleaning out water mains and the ship rocked, causing him to 
fall.  He indicated that he was immediately taken to sick 
bay, where the most obvious injury treated was a bleeding 
head wound.  He testified that the injury resulted in a knot 
on his forehead and that he also began having headaches 
immediately after the accident.  He testified that he 
continued to have headaches through the present time.  His 
representative at the hearing indicated that the Veteran has 
a visible anomaly on the top of his head that can currently 
be seen.  He testified that he injured his back during this 
same fall and was given pain pills for both his back and his 
head.  He did not recall whether he reported having back pain 
on separation.  He indicated that he treated for back 
problems in the late 1960's and early 1970's but that the 
doctors were all deceased, with records unavailable.  He 
indicated the treatment was primarily pain pills.  He 
acknowledged that he did not have back surgery prior to 2002.

VA records from 2006 to 2007 include a December 2006 record 
noted that the Veteran was seen for complaints of an increase 
of headaches for 2 weeks.  The headaches have been more 
constant.  There were no visual changes, and no trauma.  The 
new issue was that there was right temporal pain and puffy 
sensation.  He had no previous transient ischemic episodes 
(TIA) or temporal arteritis.  The problem list included back 
pain.  Physical examination included the right temporal 
region was "puffy" but no artery was felt.  Visual 
examination was unimpressive.  In assessing this condition, 
the doctor entertained the idea of temporal arteritis, 
however the sed rate was non supportive.  Another doctor was 
brought in to palpate the temporal artery and he too was 
unable to palpate it.  They were unable to do a blind biopsy.  
Discussions were made with the Veteran of possibly doing 
Doppler assisted biopsy perhaps at the VA.  As the artery was 
not palpated and the sed rat was not significantly elevated, 
there was no "PMR" or visual symptoms, they opted to have 
him return to redo labs.

A January 2007 VA eye examination noted a past medical 
history of headaches and back pain.  Physical examination 
revealed headaches on his whole head, without scalp 
tenderness, but he had tenderness on the temporal side.  The 
primary care doctor did not think this was giant cell 
arteritis (GCA) as there was a low sed rate and no TIA.  The 
assessment was complaints of temporal pain and swelling on 
the right side of the head with no jaw claudication, no scalp 
tenderness, no weight loss and no TIA.  Optic discs appeared 
normal in both eyes.  In March 2007 he was noted to have 
called regarding headache medications and was advised to take 
Tylenol and Fioricet for worsening headaches as needed.  The 
problem list in May 2007 was noted to include headaches and 
back pain.  

Private records from 2008 primarily address other medical 
problems surrounding larynx and soft palate cancer.  A 
February 2008 record addressing a microlaryngeal procedure 
prior to being diagnosed with cancer included a detailed 
review of systems which was summarized by the doctor who 
stated that the following systems were negative-psychiatric, 
neurological and musculoskeletal.  Followups in March and 
April 2008 revealed that review of systems was unchanged from 
that shown in February 2008.

The report of a July 2008 VA examination of the back included 
review of the claims file and medical records.  Regarding the 
claimed back condition, the date of onset was described as in 
service.  He developed back pain in service after he fell 
from a ladder.  Over the years he would take over the counter 
medications for this low back pain.  The complaints of low 
back pain were noted in an initial VA Gainsville visit in 
August 2003.  He currently treated for this condition using 
medications, heat and ice.  He had a history of surgery in 
2001 or 2002 for lumbar disc surgery and cyst removal.  
Review of systems was negative for any neurological symptoms 
of the bowel or bladder referable to the back.  He had a 
history of decreased motion, stiffness and pain which was 
moderate, constant, and aching.  The pain went down the low 
back in the center to both sides and also down into both legs 
posteriorly to mid thigh.  Examination showed pain with 
motion and tenderness.  Otherwise there were no significant 
findings other than an antalgic gait.  He did have hypoactive 
reflexes throughout and absent ankle jerk bilaterally.  There 
was no evidence of abnormal sensation or abnormal posture or 
spinal deformity.  His range of motion was considered to not 
be normal.  After discussing the functional limitations, the 
examiner opined that the Veteran's lumbar spine condition was 
not being caused by or as a result of any incident or 
treatment during active service.  Based on a review of 
medical records, literature and the examiner's own clinical 
experience, there was nothing to support a finding of any 
back problems occurring in active service or as a result of 
an injury during active duty.  During the incident when he 
fell off the ladder, he did not complain of back pain or 
during the rest of active duty.

The report of a July 2008 VA examination for headaches and 
head injury residuals included claims file and medical 
records review.  Regarding the claimed headaches/head injury 
residuals, the date of onset was described as in service.  He 
developed headaches in service in 1965 after a fall off a 
ladder, where he injured his head and required 6 sutures.  He 
had pain in the bitemporal region which was pressure type 
with rare throbbing.  There was no nausea, vomiting, 
photophobia or phonophobia.  The course since onset was 
progressively worse.  Treatment included medications.  The 
headaches occurred weekly in the past 12 months and did not 
require treatment with continuous medications.  The attacks 
were not prostrating and ordinary activity was possible.  The 
usual duration of the headaches was hours.  On examination, 
the Veteran's motor strength, tone and bulk were all normal.  
Neurologically he had normal light touch, pinprick, vibratory 
sense, position sense, fundoscopic, mental status, intact 
cranial nerves, reflexes, cerebellar examination, chorea and 
carotid bruits.  The diagnosis was tension type headaches.  
No other diagnosis was made.  After discussing the functional 
effects of the headaches, the examiner addressed the question 
of whether the headaches were caused or aggravated by some 
incident of active service where the service records showed 
sutures for head laceration.  The examiner opined that the 
Veteran's headache disorder was less likely than not caused 
by or a result of any incident during active duty.  The 
rationale was that based on review of the medical records, 
medical literature and his clinical experience there was no 
evidence to support a chronic headache disorder during active 
duty or in the years following.  The examiner noted that the 
medical history reports of 1968 and 1969, there was no 
mention of headaches.  It would be highly unusual to develop 
a chronic condition based on the incident in service that 
required 6 sutures and the records did not support this 
consideration.  
 
An October 2008 lay statement from an acquaintance states 
that she has known the Veteran since 1978 and that for long 
as she has known him, he suffered from headaches, severe 
backaches and breathing problems.  The Veteran sent a 
statement in December 2008 clarifying that he fell off the 
ladder in February 1966, requiring 6 stitches and that he has 
had back trouble and headaches for a long time.  

Based upon review of the evidence, the Board finds that 
service connection is not warranted for residuals of head 
trauma, for headaches or for residuals of a back injury.  

While the evidence, which includes the service treatment 
record showing an injury in service and the Veteran's lay 
evidence discussing the accident and describing his claimed 
injuries does support a finding that there was an incident 
where he fell and injured his head, resulting in stitches, 
and that this same fall also resulted in back pain, the 
preponderance of the evidence does not reflect that his 
current back disorder or headache complaints are related to 
service.  The evidence also reflects that he has no current 
residuals of head injury.  

Of note, the medical records dating back to service, noted 
the transitory nature of the head injury, where in July 1974 
he gave a history of having been hit in the forehead in 1965 
without loss of consciousness, and occasional headaches when 
"I think too hard."  There was also a history of back pain 
shown in this report that appeared to be associated with a 
urinary tract infection treated with antibiotics, but no 
mention of a back injury.  Thereafter, the reaffiliation 
examination of November 1976 is noted to be completely 
negative for any history of head injury, headaches, recurrent 
back pain or any other musculoskeletal complaints.  The 
records thereafter are shown to be negative for any problems 
with back pain prior to 1990 and no evidence of a headache 
problem until December 2006, except for the isolated episode 
of sinus headache in 1988.  There is no evidence in the 
records of any current residuals of the head injury shown 
repeatedly in neurological evaluation and other treatment 
records.  Even though there was mention made of some possible 
dizziness cited in June 2004, this is in conjunction with 
treatment for an iron deficiency, with no suggestion that 
this was a possible head injury residual, and no other 
records to suggest that this was a problem.  

The VA examinations of July 2008 which not only included 
examination of the Veteran but reviewed his history from the 
claims folder determined that the evidence did not support a 
finding of any back problems resulting from service, to 
include the fall, citing the lack of complaints of back 
problems after the fall or during the rest of active duty.  
Regarding the head injuries, again the examiner pointed to a 
lack of evidence showing a chronic headache disorder during 
active duty or in the years following, and found no other 
evidence suggestive of head injury residuals.  

While there is some mention of the history of the Veteran's 
fall off the ladder in post-service records such as the 
undated record amongst the chiropractic records from 2000-
2001 citing a history of thoracolumbar pain after falling off 
a ladder and a December 2004 record more precisely giving a 
history of falling off a ladder in the Navy and having 
subsequent back surgery in 2002, these records simply recite 
a history, with no actual opinion linking the back problems 
he was being treated for to this incident.  

While the Veteran has testified and submitted written 
contentions along with supporting lay evidence from another 
witness as to having ongoing symptoms of headaches, back 
problems and residuals of head injury since the 1966 
accident, and is competent to do so, this is outweighed by 
the medical evidence showing no continuity of symptoms 
regarding headaches or back pain after service, with current 
back and headache problems unrelated to service, and no other 
head injury residuals present.  In essence, the Board affords 
the Veteran's lay statements less probative weight in light 
of the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  His lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)  Here the medical evidence 
reflecting lack of disability for the head trauma, and no 
link between the back and headache disorder to service, 
outweighs his contentions regarding symptoms of chronic 
headache disorder and back pain.  Regarding other head injury 
residuals, his testimony is noted to be absent for any other 
possible residuals other than headaches.  

The Veteran's contentions that his current lumbar spine and 
headache disabilities are related to service are not shown to 
be competent medical evidence to address this question 
requiring medical expertise.  Where as in this instance there 
is no evidence showing that he has medical training or 
expertise, he is not competent to offer a medical opinion as 
to the existence of an etiological relationship between his 
current lumbar spine and headache disorder and his trauma in 
service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 3371, 1376-1377; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He also has not provided lay evidence to show a 
current disability from head trauma other than his claimed 
headaches.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The evidence fails to 
show a current disability of residuals of head trauma.  While 
a headache disorder and a back disorder are shown, there is 
no nexus linking these to service.  

There is also no evidence of arthritis having manifested in 
the lumbar spine, nor of an organic disease of the nervous 
system resulting in a headache disorder within one year of 
service, thus the presumptions of 38 C.F.R. § 3.307 and 3.309 
do not apply.  

As a preponderance of the evidence is against the award of 
service connection for residuals of a head injury, a headache 
disorder and a back disorder, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert, supra.




ORDER

Service connection for residuals of a head injury is denied.

Service connection for headaches is denied.

Service connection for a back disorder is denied.


REMAND

Further development is necessary to ensure compliance with 
the Board's August 2004 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, it is shown that the AOJ 
failed to comply with the previous remand by failing to 
complete steps ordered to verify whether the Veteran was 
exposed to asbestos in service.  

The Board's remand of November 2006 requested that after 
service personnel records addressing the Veteran's shipboard 
service were obtained, they were to be forwarded to the 
Department of Navy Medical Liaison Office at the National 
Personnel Records Center (NPRC) for an opinion as to whether 
it was as likely as not that the Veteran was exposed to 
asbestos.  Although service personnel records were obtained 
in March 2008 showing his duty assignments aboard the U.S.S. 
Semmes, the U.S.S. Greenwood, the U.S.S. Tidewater and the 
U.S.S. Dominant, there is no indication that the service 
personnel records were ever forwarded to the NPRC for an 
opinion.  There is no record of any attempts to contact the 
Navy's Medical Liaison office in the claims folder.  Instead 
the case was returned to the RO and then to the Board for 
further adjudication.  Such action does not comply with the 
Board's remand order.  

Furthermore if records are obtained which confirm exposure to 
asbestos, reexamination will be necessary to include review 
of records showing such exposure and provide an opinion as to 
the relationship of any current breathing disorders to such 
exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward copies of the 
service personnel records from the 
Veteran's naval service it has obtained as 
well as a copy of all of the Veteran's 
statements of record in which he describes 
the ways by which he was allegedly exposed 
to asbestos to the Department of the Navy 
Medical Liaison office of the NPRC and 
request the office review such records.  
The Liaison Office should be asked to 
indicate whether it was likely that the 
Veteran was exposed to asbestos in the 
course of his assigned duties within the 
military occupational specialties noted in 
his service personnel records.  If no such 
opinion can be given, the service 
department should so state, and give the 
reason why. Failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

2.  Following completion of the above 
development and only if asbestos exposure 
in service is confirmed, the AOJ should 
schedule the Veteran for a VA respiratory 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
the Veteran's claimed respiratory 
disorder.  The claims folder must be made 
available to the examiner(s) prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report.  All necessary special studies or 
tests are to be accomplished, to include 
testing the Veteran's sputum for evidence 
of asbestos fibers, high resolution x-rays 
and a computerized tomography scan if 
determined by the examiner to be necessary 
to obtain a fully informed diagnosis.  All 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following: 
Does the Veteran have any current, chronic 
disorder(s) of the respiratory system and 
if so what is the nature of this disorder?  
The examiner should specify whether any 
breathing disorder noted is congenital in 
nature.  For any identified disorder 
determined to be congenital or 
developmental in nature, that may have 
preexisted service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that (1) such 
disorder was aggravated (worsened), as the 
result of asbestos exposure in active 
service, (2) whether any such disorder is 
due to the natural progression of a 
disease. (3) whether the Veteran has 
asbestosis, or any other asbestos-related 
lung disorder, and, if so, whether it is 
related to his military service, including 
any in-service asbestos exposure?  If the 
appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of a preexisting 
respiratory condition, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Thereafter, the AOJ should 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


